Citation Nr: 9901118	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $6,018.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from February 1944 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
August 1995, which denied waiver of recovery of an 
overpayment in the calculated amount of $9,342.  The case was 
remanded to the RO in March 1998, for an audit, which 
resulted in a decrease in the amount of the overpayment to 
$6,018.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the overpayment was not 
entirely his fault.  He maintains that he is not aware of all 
the laws governing VA benefits, and that he received 
assistance in filling out his annual eligibility verification 
report (EVR) from a claims agent with the local veterans 
service office.  It is also maintained that the veteran and 
his wife did not consider the interest income to be countable 
income, because they did not receive a check, and it was an 
inheritance, chiefly in the form of certificates of deposit, 
and not readily available for cash.  Finally, it is asserted 
that to require repayment of the debt would cause financial 
hardship.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that  $1,713 of the overpayment 
was not properly created; that it would be against equity and 
good conscience to require recovery of $3,473 of the 
overpayment; and that waiver of recovery of the remaining 
overpayment of improved pension benefits in the amount of 
$832 is denied.  


FINDINGS OF FACT

1.  The overpayment at issue resulted from the veterans 
receipt of improved pension benefits for the period from 
February 1992 through March 1995, in an amount which failed 
to consider interest and retirement income received 
throughout that period. 

2.  The evidence does not establish that there was an 
intentional failure to report retirement and interest income 
for the purpose of establishing entitlement to VA pension 
benefits to which he was not entitled.

3.  That portion of the overpayment in the amount of $1,713, 
reflects payments made for the period from November 1993 
through March 1995, which is eliminated by medical expenses 
paid during that period.

4.  That part of the remaining overpayment in the amount of 
$3,473 was not created due to the fault of the veteran, only 
partially resulted in unjust enrichment, and the recovery of 
the debt would cause financial hardship and otherwise would 
defeat the purpose of VA benefits.

5.  The remaining $832 of the overpayment was due to fault on 
the veterans part, unjustly enriched the veteran, and the 
recovery of this portion of the debt would not cause 
financial hardship or otherwise defeat the purpose of VA 
benefits. 


CONCLUSIONS OF LAW

1.  An overpayment in the amount of $1,713, was not properly 
created.  38 U.S.C.A. §§ 1503, 1521 (West 1991); 38 C.F.R. §§ 
3.23, 3.272 (1998).

2.  Recovery of the overpayment of VA improved pension 
benefits in the calculated amount of $3,473 would be against 
equity and good conscience and, therefore, must be waived.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).

3.  Recovery of the remaining overpayment of improved 
disability pension benefits in the amount of $832 would not 
be against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  We 
are also satisfied that all relevant facts have been properly 
developed for a disposition of the present question.

The overpayment at issue was created as a result of pension 
payments made from February 1992 through March 1995, during 
which time the veterans family income included interest and 
retirement income that had not been reported on his annual 
EVRs.  Specifically, in EVRs submitted in October 1991, 
November 1992, and November 1993, the only source of income 
reported, for the veteran and his wife, was from Social 
Security.  There is no record of a 1994 EVR.  In February 
1995, the veteran was sent a letter informing him that VA 
proposed to terminate his payments effective February 1, 
1992, due to evidence received showing additional income 
received in 1992.  The veteran was also asked to submit 
income information for the succeeding years.  Although the 
veteran was informed that benefits would continue for 60 
days, he requested that they be terminated pending resolution 
of the matter.  

The additional annual income attributed to the appellant 
beginning in 1992 consisted of $1,941 in interest income, and 
$518 in retirement income, both received by the veterans 
wife.  See 38 C.F.R. §§ 3.23(d)(4), 3.271 (1998).  It is not 
disputed, and financial status reports have indicated, that 
she has continued to receive this income.  Although the 
overpayment, based on excess pension received for a period of 
38 months, was initially terminated effective February 1, 
1992, resulting in an overpayment of $9,342, this 
determination did not reflect unreimbursed medical expenses 
which had been claimed by the veteran, and subtracted from 
his initially reported countable income.  See 38 C.F.R. § 
2.272(g)(1) (1998).  When adjusted to account for the medical 
expenses, the overpayment was reduced to $6,018.   

However, in examining the record, we note that the 
calculation of the overpayment, which was based on 
information provided by the veteran, did not include 
consideration of unreimbursed medical expenses for the period 
from November 1993 through March 1995.  Nevertheless, the 
relevant financial status reports indicate that the veterans 
expenses included, throughout this period, unreimbursed 
medical expenses, in the form of private insurance premiums, 
in the amount of $303 per month.  Although the requirements 
of 38 C.F.R. § 3.272(g) regarding the reporting of these 
expenses were not met, for purposes of reducing the amount of 
an overpayment, deductible expenses may be reported at any 
time.  VA ADJUDICATION PROCEDURE MANUAL, Part IV,  16.30(b) 
(Change 79, Dec. 15, 1995).  

However, because the veteran is reported to be terminally 
ill, we do not believe that the best interests of the veteran 
would be served by remanding this case back for calculation, 
and, accordingly, we have made the calculations, using the 
numbers and formulas provided by the RO in the June 1998 
audit, the earlier award letters and the instructions 
contained in the MANUAL.  To summarize, of the overpayment of 
$6,018, the amount attributable to the period from February 
1992 through October 1993, which included medical expenses, 
is $4,305.  The remaining $1,713 is attributable to the 
period from November 1993 through March 1995, which 
represents the total paid to the veteran for that period, 
during which time medical expenses were not applied to reduce 
countable income.  However, when medical expenses are 
included in the calculation, the veteran was due $2,549 for 
that time period.  Since he was only paid $1,713, the entire 
overpayment charged for that period is eliminated.  However, 
the medical expenses can only be applied to the EVR period 
during which they were paid; consequently, the amount of the 
overpayment cannot be further reduced, and the total 
overpayment for waiver consideration is $4,305.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1995).  In this case, 
fraud, misrepresentation or bad faith has not been shown; 
consequently, the appellate development has centered on 
whether it would be against equity and good conscience to 
require repayment of the debt.  

The term equity and good conscience means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (1998).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VAs rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VAs part, whether 
and to what extent there was any unjust enrichment, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a)(1)-(6) 
(1998).  

With respect to whether it would be an undue financial 
hardship on the appellant to recover the debt, according to a 
financial status report furnished in March 1994, the 
appellants monthly household income was $915, while monthly 
expenses were $974, resulting in a negative balance of $59.  
A financial status report dated in June 1995 showed monthly 
income of $830, while expenses totaled $1,052.  Both of these 
reports contained an entry for health which varied from 
$254 to $275, and was listed in addition to medical expenses.  
However, these reports also omitted common expenses such as 
clothing and home repairs.  Moreover, according to a 
September 1998 statement, the veteran is terminally ill and 
in a nursing home.  However, the veteran and his wife also 
have substantial assets in the form of CDs, valued in June 
1995 at $45,000, and in September 1998 at $35,000.  The 
extent to which the veterans family net worth is expected to 
be consumed for his maintenance depends on factors such as 
his income, life expectancy, and the number of dependents.  
38 C.F.R. § 3.275(d) (1998).  In this case, the veteran had a 
dependent wife who can be expected to survive him, and, 
hence, will require the use of the assets, and there is a 
monthly income shortfall.  In view of these considerations, 
we believe that it would be undue hardship to require the 
veteran to repay the entire amount of the debt, but that 
repayment of some portion of the debt is financially 
feasible.  

Turning to the relative degree of fault, the fault rests 
solely with the appellant in the creation of the overpayment, 
in failing to report interest and retirement income on his 
annual EVRs.  Although he contends that he was unaware of all 
the pertinent laws, and that the local veterans service 
officer actually filled out the forms, the veteran himself 
was sent award letters dated in March 1992, December 1992, 
June 1993, and February 1994, which included the following 
paragraph:

Your rate of VA pension is directly 
related to your/your familys income.  
Adjustment to your payments must be made 
whenever your/your familys income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA of income changes 
may result in the creation of an 
overpayment in your account.  

Further, Retirement and Interest were specifically 
listed as potential sources of income.  However, the veteran 
and his wife have also contended that they did not consider 
the interest to be income, because it was an inheritance and 
in the form of a CD, and not readily available as cash, 
unlike a check.  We find this explanation to be plausible, 
particularly in light of the veterans limited education, 
and, consequently, for that part of the debt caused by 
failure to report the veterans wifes interest income, the 
veteran was not significantly at fault.  

However, this does not explain the additional retirement 
income which was also unreported.  No explanation has been 
offered for the failure to report the retirement income of 
the veterans spouse, which the veteran knew or should have 
known must be reported.  Consequently, in balancing the 
faults, together with the other considerations discussed 
above, we believe that the principle of equity and good 
conscience is best served by requiring repayment of that 
portion of the debt that was caused by the failure to report 
the veterans wifes retirement income, and waiving that 
portion caused by the failure to report the interest income, 
as calculated herein, using the method most favorable to the 
veteran.  Specifically, of the debt of $4,305, we find that 
$832 is attributable to the failure to report retirement 
income, and must be repaid.  In this regard, with 
consideration of the retirement income, but not the interest 
income, the veteran would be due $6,797, for the period from 
February 1992 through October 1993, while he was paid $7,629 
for that period, for a difference of $832.  We have 
determined that there was no overpayment created for the 
period from November 1993 through March 1995; accordingly the 
retirement income attributable for that period is not for 
consideration.  

Regarding the other elements of equity and good conscience, 
although there is unjust enrichment in this case, in that the 
veteran received benefits to which he was not entitled, this 
factor is somewhat mitigated by the failure to take medical 
expenses into consideration for the period from November 1993 
through March 1995, which we were not able to remedy 
completely in our reduction of the overpayment.  
Additionally, it has not been shown that waiver of recovery 
of the remainder of the overpayment would defeat the purpose 
of pension benefits.  Moreover, no one element is 
dispositive, and, in weighing all of the factors, we believe 
that to require repayment of more than $832 would violate the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963, 1.965.  Accordingly, waiver of 
recovery of that portion of overpayment in the amount of 
$3,473 is warranted, and waiver of the remainder, in the 
amount of $832, is denied.  





ORDER

An overpayment of improved pension benefits in the amount of 
$1,713, was not properly created; as to that matter, the 
appeal is allowed.

Of the remaining overpayment in the amount of $4,305, waiver 
of recovery of an amount of $3,473, is granted.

Waiver of recovery of the remaining overpayment of $832, is 
denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
